92 Ga. App. 629 (1955)
89 S.E.2d 566
STATE FARM MUTUAL AUTOMOBILE INS. CO.
v.
DAVIS.
35864.
Court of Appeals of Georgia.
Decided September 27, 1955.
J. M. Grubbs, Jr., for plaintiff in error.
Brantley Edwards, contra.
QUILLIAN, J.
1. Where the judgment of a trial court overruling a general demurrer to the petition is reversed by an appellate court, upon the return of the remittitur and before the judgment of the appellate court is made the judgment of the trial court, the plaintiff may offer an amendment designed to supply the deficiency of the petition. Savannah &c. Ry. Co. v. Chaney, 102 Ga. 814 (30 S.E. 437); Willis v. Manning, 195 Ga. 336 (24 S.E.2d 194); Eagle & Phenix Mills v. Muscogee Mfg. Co., 129 Ga. 712 (1) (59 S.E. 804); Charleston &c. Ry. Co. v. Miller, 115 Ga. 92 (1) (41 S.E. 252); Ramey v. O'Byrne, 121 Ga. 516, 521 (49 S.E. 595); Jones v. Hurst, 91 Ga. 338 (3) (17 S.E. 635).
2. Where the judgment of the trial court sustaining a general demurrer to the petition is affirmed by an appellate court without direction or condition, the case is at an end. The petition can not be amended because there is no petition in court to amend. Central R. & Bkg. Co. v. Patterson, 87 Ga. 646 (13 S.E. 525); Swindell & Co. v. Bainbridge State Bank, 4 Ga. App. 414 (1, 2) (61 S.E. 847); Kehr v. Floyd & Co., 135 Ga. 424 (69 S.E. 550); Harp v. Southern Ry. Co., 119 Ga. 927 (47 S.E. 206, 100 Am. St. Rep. 212). In such circumstances, after allowing an amendment to the petition, subject to the defendant's right to demur, the trial court properly entered a judgment disallowing the amendment.
Judgment affirmed. Felton, C. J., and Nichols, J., concur.